DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/21 was filed after the mailing date of the non-final office action on 10/8/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
 	The information disclosure statement included Kobayashi PCT/JP2007/065535 which is now being used in the rejections of claims 15-16, and 19-20. Therefore, this office action is made non-final.



Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 15 states “wherein the sealing portion is located opposite to the annular surface portion in the axial direction.” The elected embodiment has a sealing member at the end of the annular wall portion. It is unclear in what manner this position of the sealing member is opposite the annular surface portion. Therefore, the intended scope of “opposite” is unclear. The specification does not appear to provide any explanation of this limitation.
 	Dependent claims are rejected based on their dependency to claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi PCT/JP2007/065535.
 	Regarding claims 15 and 19, Kobayashi discloses:
 	15.    (Currently Amended) A scroll compressor comprising: 
an electric motor 30;
a compression unit 20;
a casing 10 accommodating the electric motor and the compression unit therein, the casing
having:
a first space between the electric motor and the compression unit (see space between 20 and 30 in Fig 1); a second space above the electric motor (space near 15b which is above the electric motor); and
a third space (space near 17 and/or 19 in Fig 1 which is below the compression unit) below the compression unit;
a flow passage guide (34a, 34b 34c) located in the first space of the casing, the flow passage guide separating the first space into multiple spaces in a radial direction from a center axis of the casing (see e.g. spaces radially inside 34b, radially between 34a and 34b, and radially outside 34a in Fig 1); and

wherein the flow passage guide includes:
a ring shaped first annular wall portion 34a, the first annular wall portion
having a first height in an axial direction parallel to the center axis;
a ring shaped second annular wall portion 34b, the second annular wall portion
having a second height in the axial direction, and the second annular wall portion
being located radially inward from the first annular wall portion; and
an annular surface portion 34c connecting the first annular wall portion and the
second annular wall portion, and
wherein the sealing portion is located opposite to the annular surface portion in the axial
direction (as best understood, see Fig 1 wherein 34d is located on the opposite side of 34c than 34a and 34b).
 	19.  The scroll compressor of claim 18, wherein the compression unit includes a refrigerant hole 16 configured to guide a refrigerant that is compressed in the compression unit to the first space, and wherein the flow passage guide includes a refrigerant through-hole 34e located between the first annular wall portion 34a and the second annular wall portion 34b.

	 Regarding claims 15-16 and 19, in an alternative interpretation of Kobayashi, Kobayashi discloses:
 	15.    (Currently Amended) A scroll compressor comprising: 
an electric motor 30;

a casing 10 accommodating the electric motor and the compression unit therein, the casing
having:
a first space between the electric motor and the compression unit (see Fig 1); a second space above the electric motor (space near 15b which is above the electric motor); and
a third space below the compression unit (space near 17 and/or 19 in Fig 1 which is below the compression unit);
a flow passage guide (34a, 34b 34c) located in the first space of the casing, the flow passage guide separating the first space into multiple spaces in a radial direction from a center axis of the casing (see e.g. spaces radially inside 34b, radially between 34a and 34b, and radially outside 43b in Fig 1); and
a sealing portion 33 located between the flow passage guide and a member 24 facing the flow passage guide,
wherein the flow passage guide includes:
a ring shaped first annular wall portion 34a, the first annular wall portion
having a first height in an axial direction parallel to the center axis;
a ring shaped second annular wall portion 34b, the second annular wall portion
having a second height in the axial direction, and the second annular wall portion
being located radially inward from the first annular wall portion; and
an annular surface portion 34c connecting the first annular wall portion and the
second annular wall portion, and
wherein the sealing portion is located opposite to the annular surface portion in the axial
direction (as best understood, see Fig 1 wherein 33 is located on the opposite side of 34c than 34a and 34b).
 	
 	16.  The scroll compressor of claim 15, wherein the sealing portion 33 is a sealing member inserted between the flow passage guide (34a, 34b, 34c) and the member 24. 
 	
 	19.  The scroll compressor of claim 18, wherein the compression unit includes a refrigerant hole 16 configured to guide a refrigerant that is compressed in the compression unit to the first space, and wherein the flow passage guide includes a refrigerant through-hole 34e located between the first annular wall portion 34a and the second annular wall portion 34b. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16, and 19-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20160040672 in view of Kobayashi PCT/JP2007/065535.
 	Regarding claim 15, in Figs 2 and 8 Lee discloses:
 	15.    (Currently Amended) A scroll compressor comprising: 
an electric motor 2;
a compression unit 3;
a casing 11 accommodating the electric motor and the compression unit therein, the casing
having:
a first space between the electric motor and the compression unit (see the space between 2 and 3 in Fig 2); a second space above the electric motor (see the space above 2 in Fig 2); and
a third space below the compression unit (see the space below 3 in Fig 2);
a flow passage guide (8 in Fig 8) located in the first space of the casing, the flow passage guide separating the first space into multiple spaces in a radial direction from a center axis of the casing (see e.g. spaces radially inside and outside 8 in Fig 8); 

a ring shaped first annular wall portion (radially outer wall of 8), the first annular wall portion
having a first height in an axial direction parallel to the center axis;
a ring shaped second annular wall portion (radially inner wall of 8), the second annular wall portion having a second height in the axial direction, and the second annular wall portion
being located radially inward from the first annular wall portion; and
an annular surface portion (bottom portion of 8) connecting the first annular wall portion and the second annular wall portion; and a member 31.
 	Lee does not disclose a sealing portion located between the flow passage guide and a member facing the flow passage guide, wherein the sealing portion is located opposite to the annular surface portion in the axial direction.
 	Kobayasi discloses oil guide system including a flow passage guide (34a, 34b 34c) located in the first space of the casing, the flow passage guide separating the first space into multiple spaces in a radial direction from a center axis of the casing (see e.g. spaces radially inside 34b, radially between 34a and 34b, and radially outside 43b in Fig 1); and
a sealing portion 33 located between the flow passage guide and a member 24 facing the flow passage guide,
wherein the flow passage guide includes:
a ring shaped first annular wall portion 34a, the first annular wall portion
having a first height in an axial direction parallel to the center axis;
a ring shaped second annular wall portion 34b, the second annular wall portion
having a second height in the axial direction, and the second annular wall portion
being located radially inward from the first annular wall portion; and
an annular surface portion 34c connecting the first annular wall portion and the
second annular wall portion, and
wherein the sealing portion is located opposite to the annular surface portion in the axial
direction (see Fig 1 wherein 33 is located on the opposite side of 34c than 34a and 34b).
 	Substituting the oil guide system of Kobayashi for the oil guide system of Lee would be a simple substitution of one known oil guide system for another which would result in the predictable result of guiding oil from the compressor to the motor stator. Such a simple substitution has been held obvious as in MPEP 2143 I (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the oil guide system of Kobayashi in the system of Lee as a simple substitution of one know oil guide system for another (substitute the oil guide system of Kobayashi in place of the oil guide system of Lee) to gain the benefit of “enabling to improve cooling capacity of the electric motor 30, and separation capacity of the refrigerant and the lubrication oil” as taught by Kobayashi in 0030.

	Regarding claims 16 and 19-20, Lee as modified above discloses:
 	16.  The scroll compressor of claim 15, wherein the sealing portion (33 of Kobayashi) is a sealing member inserted between the flow passage guide (see 34a, 34b, 34c of Kobayashi) and the member (31 of Lee). 
 	


 	20.  The scroll compressor of claim 19, wherein an upper surface of the compression unit (3 of Lee) includes an oil collection groove (312a, 312b of Lee) configured to collect oil that flows down from the second space, and wherein the multiple spaces in the first space are in communication via the oil collection groove (see e.g. Figs 2 and 4 of Lee).


Allowable Subject Matter
Claims 1, 8, and 12-14 are allowed.


Response to Arguments
Applicant’s arguments with respect to claims 15-16, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference, Kobayashi, is now being used to teach the limitations which applicant argues.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746